Exhibit 10.99

 

Lease Agreement between

Catalyst Semiconductor International Inc. and

Stars Microelectronics

 

1.             Parties

 

This Lease is made and entered into this 24th day of February, 2006 by Stars
Microelectronics  hereinafter referred to as “Landlord” and the Catalyst
Semiconductor , hereinafter referred to as “Tenant.”

 

2.             Premises

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, on the
terms and conditions hereinafter set forth, that certain real property commonly
known as Stars Microelectronics factory II, Bangpa-in, with approximately 500
square meter at initial phase and expanding to 2100 squire meter at full phase
as per following schedule, hereinafter called the “premises.”

 

 

 

Total

 

store

 

office

 

operation

 

10k clean room

 

Phase I

 

500

 

100

 

100

 

300

 

0—May 2006

 

Phase II

 

1350

 

300

 

200

 

700

 

150—Aug 2006

 

Phase III

 

2100

 

1000

 

250

 

700

 

150—Dec 2006

 

 

3.             Term

 

The term of this Lease shall be for 5 years commencing on

 

March 1st, 2006 and ending on March 1st 2011 unless sooner terminated pursuant
to any provisions hereof.

 

4.             Rent

 

Tenant shall pay to Landlord as rent for the premises, monthly payments in
advance on the first day of each month as follows:

 

250,000 Baht/month for initial phase or 500 Baht /month x actual space arranged
for Tenant

 

Rent shall be payable in lawful money of Thai Baht to Landlord at:

 

Stars Microelectronics (Thailand) Public company limited. Bangpa-in industrial
estate ( EPZ) 586 moo2, Tambol Klongjig, Amphur Bangpa-in , Ayudthaya 13160,
Thailand.

or at such other places as Landlord may designate in writing.

 

5.                                       Security Deposit

 

Tenant shall deposit with Landlord upon execution hereof, one months rent of
250,000 Baht/month for initial phase  or 500 Baht /month x actual space arranged
for Tenant  as security for Tenant’s faithful performance of Tenant’s

 

1

--------------------------------------------------------------------------------


 

obligations hereunder. If Tenant fails to pay rent or other charges due
hereunder, or otherwise defaults with respect to any provision of this Lease,
Landlord may use, apply or retain all or any portion of said deposit for the
payment of any rent or other charge in default or for the payment of any other
sum to which landlord may become obligated by reason of Tenant’s default, or to
compensate Landlord for any loss or damage which Landlord may suffer thereby.

 

If Tenant performs all of Tenant’s obligations hereunder, said deposit, or so
much thereof as has not theretofore been applied by Landlord, shall be returned,
without payment of interest or other increment for its use, to Tenant at the
expiration of the term or upon early termination per any provisions hereof, and
after Tenant has vacated the premises.

 

No trust relationship is created herein between Landlord and Tenant with respect
to said security deposit.

 

6.             Use

 

The premises shall be used and occupied for Tenant’s office, storage and
operation and related purposes.

 

7.             Insurance

 

Tenant at its sole cost and expense shall maintain public liability and property
damage insurance in the amount of 10,000,000.00 Baht insuring against all
liability of Tenant and its authorized representatives arising out of and in
connection with Tenant’s use or occupancy of the premises.

 

Both Landlord and Tenant shall be named as additional insured.

 

Upon execution of this Lease, Tenant is responsible for providing to the
Landlord a copy of the Certificate of Insurance specifying the above condition.

 

8.             Water, Utilities, and Trash Collection

 

Landlord shall provide water, VAC (ventilation & air conditioning), lighting,
compressed air, vacuum, electrical power for the non stop production equipment
operation, trash collection, pest control, and other utility services supplied
to the premises, together with any taxes thereon and for all connection charges.
These costs are included as part of the Tenants monthly rental cost.

 

Tenant shall pay the monthly cost for all telephone and other services as per
Tenant requirements.

 

2

--------------------------------------------------------------------------------


 

9.             Maintenance and Repairs

 

a.  Landlord’s Responsibility

 

Except for damages caused by any negligent or intentional act or omission of
Tenant, Tenant’s agents, employees, or invitees, Landlord at its sole expense
shall keep in good condition and repair the foundations, exterior walls, and
exterior roof of the premises. Landlord shall also deliver in working condition
and shall maintain the VAC ( ventilation & air conditioning) systems, the
internal and external plumbing, electrical & sewage systems, the outside of the
premises; window frames, gutters and down spouts on the building, all sidewalks,
landscaping and other improvements that are a part of the premises or of which
the premises are a part thereof. Landlord shall also keep in good condition and
repair the following inside areas: windows, doors, walls, ceiling, lighting
fixtures, and toilet facilities.

 

Landlord shall have thirty (30) days after notice from Tenant to commence to
perform its obligations under this Article, except that Landlord shall perform
its obligations immediately if the nature of the problem presents a hazard or
emergency situation. If the Landlord does not perform its obligations within the
time limit set forth in this paragraph Tenant can perform said obligations and
shall have the right to be reimbursed for the amount that Tenant actually
expends in the performance of Landlord’s obligations by submitting invoices to
Landlord. Landlord shall deduct amount of invoices from Tenant’s rent.

 

b.  Tenants Responsibility

 

Tenant shall keep in good order and condition, baring normal wear and tear,
Tenant’s personal property and usage of the premise and common areas.

 

10.           Alterations and Additions

 

Tenant shall not, without the Landlord’s prior written consent, make any
alterations, improvements or additions in or about the premises except for
nonstructural work that does not exceed 100,000.00 Baht in cost. As a condition
to giving any such consent, the Landlord may require the Tenant to remove any
such alterations, improvements, or additions at the expiration of the term and
to restore the premises to their prior condition by giving Tenant thirty (30)
days written notice prior to the expiration of the term. Unless the Landlord
requires their removal as set forth above, all alterations, improvements or
additions which are made on the premises by the Tenant shall become the property
of the Landlord and remain upon and be surrendered with the premises at the
expiration of the term. Any damage to the premises caused by said removal shall
be repaired at Tenant’s sole cost.

 

Notwithstanding the provisions of this paragraph, Tenant’s trade fixtures,
furniture, equipment and other machinery, other than that which is affixed to
the premises so that it cannot be removed without material or structural damage
to the premises, shall remain the property of the Tenant and be removed by
Tenant at the expiration of the term of this Lease.

 

3

--------------------------------------------------------------------------------


 

11.           Assignment

 

Tenant shall not voluntarily or by operation of law assign, transfer, sublet,
mortgage, or otherwise encumber all or any part of Tenant’s interest in this
Lease or in the premises without Landlord’s prior written consent (with
exception of transferring it to the future Catalyst Semiconductor Thailand,
after this legal entity will be incorporated).

 

12.           Option to Extend

 

Provided that Tenant shall not then be in default hereunder, Tenant shall have
the option to extend the term of this Lease for 3 year(s) period upon the same
terms and conditions herein contained, except for fixed minimum monthly rentals,
upon delivery by Tenant to Landlord of written notice of its election to
exercise such option(s) at least sixty (60) days prior to the expiration of the
original (or extended) term hereof.

 

The parties hereto shall have thirty (30) days after the Landlord receives the
option notice in which to agree on the minimum monthly rental during the
extended term(s). If the parties agree on the minimum monthly rent for the
extended term(s) during the period, they shall immediately execute an amendment
to this Lease stating the minimum monthly rent. If the parties hereto are unable
to agree on the minimum monthly rent for the extended term(s) within said thirty
(30) day period, the option notice shall be of no effect and this Lease shall be
extended for up to (but not more than) 6 months.

 

In case of the early termination of this lease each party should notify the
other party at least 6 months in advance.

 

13.           Indemnification

 

Landlord agrees to defend, indemnify, and save free and harmless the Tenant, its
officers, agents, and employees against any and all losses, injuries, claims,
actions, causes of action, judgment, and liens arisen from or alleged to have
arisen from Landlord’s performance or lack thereof, under this Lease.

 

14.           Hold Harmless

 

Tenant shall indemnify and hold Landlord harmless from all damages arising out
of any damage to any person or property occurring in, on, or about the premises,
or Tenant’s use of the premises.

 

15.           Tobacco and Drug-Free Facility

 

Tenants Premises are a tobacco-free facility. Use of tobacco (smoked or
smokeless) or drugs is prohibited at all times on all areas of Tenant’s
property.

 

16.           Governing Law/Venue Thailand

 

This Lease shall be governed by the laws of Thailand. If any action is brought
to interpret or enforce any term of this Lease, the action shall be brought in a
state or federal court situated in the County of Thailand.

 

4

--------------------------------------------------------------------------------


 

17.           Entire Agreement

 

This agreement represents the entire agreement and understandings of the parties
hereto and no prior writings, conversations or representations of any nature
shall be deemed to vary the provisions hereof. This agreement may not be amended
in any way except by a writing duly executed by both parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed, such parties acting by their representatives being thereunto duly
authorized.

 

 

Catalyst Semiconductor,inc
1250 Borregas, Avenue, sunnyvale,
CA 94098 USA.

 

Stars Microelectronics (Thailand) Public
company limited. Bangpa-in industrial estate
(EPZ) 586 moo2, Tambol Klongjig, Amphur
Bangpa-in , Ayudthaya 13160, Thailand.

 

 

 

/s/ Gelu Voicu

 

 

/s/ Pitak Sirivanasandha

 

By (Authorized Signature)

 

By (Authorized Signature)

 

 

 

Mr. Gelu Voicu

 

 

Mr. Pitak Sirivanasandha

 

Name (Type or Print)

 

Name (Type or Print)

 

 

 

President Chief Executive Officer

 

 

Chief Executive Officer

 

Title

 

Title

February 24, 2006

 

March 6, 2006

 

Date

 

Date

 

 

 

 

 

 

 

 

 

/s/ Somsak Owatanapanich

 

By (Authorized Signature)

 

By (Authorized Signature)

 

 

 

 

 

 

Mr. Somsak Owatanapanich

 

Name (Type or Print)

 

Name (Type or Print)

 

 

 

 

 

 

Executive Vice President

 

Title

 

Title

 

 

 

March 6, 2006

 

Date

 

Date

 

5

--------------------------------------------------------------------------------